Title: To James Madison from Rufus King, 3 May 1802 (Abstract)
From: King, Rufus
To: Madison, James


3 May 1802, London. No. 64. Reviews arrangement made with Bird, Savage, and Bird for the disbursement of public money in Great Britain and describes measures he adopted for securing money recovered in prize cases. All money recovered from captors or British government is deposited in the Bank of England, credited to him in his official capacity, and paid out to claimants after deducting costs incurred by the U.S. The latter amounts are deposited with Bird, Savage, and Bird and used for the prosecution of appeals. The two accounts will show the disposition of these funds. Explains all this by way of introducing the refusal of Bird, Savage, and Bird to reimburse David Lenox for advances he made for seamen’s relief. The firm indicates that direct instructions from the secretary of the treasury forbid them to make advances on the public credit. Since these instructions in effect “transfer the superintendence and control of the public Expenditures in this Country from the Minister, to the Agents of the Treasury,” he will no longer regard U.S. financial matters in Great Britain as under his “control or direction.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 6 pp.; in a clerk’s hand, signed by King, docketed by Brent. Printed in King, Life and Correspondence of Rufus King, 4:114–16.


